SULLIVAN, Judge,
concurring.
I fully concur as to Issue Two. I also concur as to the holding under Issue One that EPIC is not entitled to a hearing and determination by the Dispute Resolution Committee.
However, I deviate from the majority's adoption of the narrow construction of the phrase "aggrieved person" as contained in Liberty Mutual Ins. Co. v. K.A.T., Inc., 855 F.Supp. 980 (N.D.Ind.1994). That opinion holds that only an insured may be considered an aggrieved person for purposes of 1.C. § 27-7-2-20.8.
To be sure, Subsection (c)(2) of the statute lends itself to that interpretation insofar as the requirement that an insurer must afford an "aggrieved person" a hearing with respect to premiums to be *283charged an insured. Nevertheless, the statute's basic context is the matter of approval or disapproval of proposed minimum rates filed either by an insurer or by ICRB.
As the majority notes, the ICRB Bylaws provide for a petition to the Commissioner of the IDOI by the Bureau or by an insurer member of the ICRB with respect to advisory rates. In my view, this provision would be a hollow remedy indeed if there were no provision under I.C. § 27-7-2-20.8 for an insurer to contest a minimum schedule of rates filed by ICRB with the Commissioner. For this reason, I would hold that to this extent, an insurer-member of ICRB may be considered an "aggrieved person."